Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 24, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-8 and 10-23 are currently pending and have been examined.  Claims 1-7 and 10-23 have been amended.  Claim 9 has been canceled.  
The previous rejection of claims 1-23 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection. 
The previous rejection of claims 1-23 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.  
Applicant’s arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues at page 15 of Applicant’s Reply dated August 24, 2022 (hereinafter “Applicant’s Reply”) that “both current and past subject-matter eligibility analysis has been rooted in the Supreme Court’s concern over monopolization and preemption of ‘abstract ideas’…and that judicial exceptions, and therefore eligibility, may be found where meaningful limitations are placed on the scope of coverage so as to not preempt or monopolize the abstract ideas as a whole.  With this in mind, Applicant emphasizes that aspects of various claims are rooted in, and rely on, computer technology, and recite specific and detailed graphical user interfaces and details of specific interface elements of those interfaces….Applicant respectfully submits that the claims recite additional elements that remove the claims, and therefore scope of coverage of a patent issuing therefrom, from monopolizing such allegedly abstract ideas(s).”  The Examiner respectfully disagrees.
First, regarding Applicant’s argument that the claims rely on computer technology, per Alice Corp, Ply. Lid. v. CLS Bank Int’l, 573 1135.434 &. Ch 2347, 2356 (2014), the use of generic computer components performing generic computer functions does not impose any meaningful limits on the computer implementation of the abstract idea. Further, per Alice, “[s]tating an abstract idea ‘while adding the words “apply it is not enough for patent eligibility... Nor is limiting the use of an abstract idea ‘lo a particular technological environment... Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result.” Thus, if the recitation of a computer “amounts to a mere instruction to ‘implement,..an abstract idea ‘on... a computer’,...that addition cannot impart patent eligibility.” The Examiner further respectfully refers Applicants to MPEP 2106.05(b) which discusses that “when determining whether a claim recites significantly more than a judicial exception, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine.” MPEP 2106.05(b)(I) further states that “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”  
With these portions of the MPEP in mind, the Examiner respectfully asserts that the claims recite an abstract idea, i.e. managing an online auction, with the instructions to “apply it with a computer”, i.e.  an auction server and a memory and processor.  These elements are considered to be generic computer components performing generic computer functions that do not impose any meaningful limits on the computer implementation of the abstract idea.  
Further, regarding preemption, the Examiner respectfully notes that, per MPEP 2106.04, while “preemption is the concern underlying...the judicial exception, it is not a standalone test for determining eligibility... Instead questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo....It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”  
Applicant further argues at page 15 of Applicant’s Reply that the claims “recite specific and detailed graphical user interfaces and details of specific interface elements of those interfaces.”  The Examiner respectfully refers Applicant to the rejection of claim 20 under 35 USC 112(b) detailed below as to it being unclear what exactly is being claimed in this method and what actions the user interface elements are specifically performing.  
Thus, the rejection under 35 USC 101 is maintained.  
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 and 10-23: Claim 1 recites, in the “setting a second purchase price” element, the limitation “on behalf of an identified buyer to the seller.”  It is unclear what is meant by an “identified buyer.”  How is the buyer identified and is this identifying step intended to be part of the recited method?  For purposes of examination, the Examiner is assigning little patentable weight to the term “identified.” 
Further, in the same element, claim 1 recites “which is lower than the contingent price of the contingent bid, to the contingent price of the contingent bid.”  It is unclear what is meant by “the contingent price” in both instances.  For purposes of examination, the Examiner is interpreting “the contingent price” as “the contingent purchase price.”
Claims 2-8 and 10-15 inherit the deficiencies of claim 1.
Claims 16-23 are rejected for similar reasons.  
Claims 7-8:  Claim 7 recites “wherein the second purchase price increases over time.”  This limitation is unclear because it is unclear what “over time” means.  Is this merely clarifying that the second purchase price always increases with each contingent bid, i.e., that it can never decrease?  For purposes of examination, the Examiner is interpreting it thus.
Further, claim 7 recites “a new highest contingent price.”  It is unclear what is meant by this phrase.  First, it is unclear what is meant by a contingent price.  For purposes of examination, the Examiner is interpreting a contingent price as a contingent purchase price.  Further, is this again merely clarifying that the second purchase price always increases, i.e., that the second purchase price will always be the highest contingent bid?  For purposes of examination, the Examiner is interpreting it thus.
The Examiner further notes that the language of a highest contingent purchase price is confusing in conjunction with the claim language of claim 1 and advises Applicant to review claim 7 carefully in conjunction with claim 1.
Claim 8 inherits the deficiencies of claim 7.
Claim 8:  Claim 8 recites “notifying a prospective buyer who submitted the contingent bid, of the one or more contingent bids.”  This limitation is unclear.  Which buyer and which contingent bid is this?  Is this saying notifying a prospective buyer of a previous bid that was the highest contingent bid of a contingent bid that is now the highest contingent bid?  For purposes of examination, the Examiner is interpreting it thus.
Further, claim 8 recites “highest contingent price.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this as the highest contingent purchase price.  
Further, claim 8 recites “the new highest contingent price.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting the “new highest contingent price” as the “new highest contingent purchase price.”  
The Examiner further notes that the language of a highest contingent purchase price is confusing in conjunction with the claim language of claim 1 and advises Applicant to review claim 8 carefully in conjunction with claim 1.
Claims 11-12:  Claim 11 recites “a new contingent bid of the plurality contingent bids.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this as “the plurality of contingent bids.”
Claim 12 inherits the deficiencies of claim 11.
Claims 20-23:  Claim 20 is directed to a method of presenting a graphical user interface comprising various user interface elements to a user.  However, the user interface elements also appear to describe various other method steps and it is not clear if these are intended to be performed by the recited method.  For example, claim 20 recites “a fifth interface element displaying a second purchase price at which an offer to purchase the lot is to be automatically triggered for provision on behalf of an identified buyer to the seller contingent on the first purchase price decreasing to the second purchase price.”  Is this claim element merely reciting displaying the second purchase price or is it intended to encompass the method of automatically triggering the offer to purchase?  
Further, claim 20 recites “wherein one or more contingent bids submitted by a respective one or more prospective buyers of the lot are received.”  This element is displaying a price and is not directed to receiving bids.  Thus, it is unclear what is occurring in this step and whether the same interface element receives the one or more contingent bids.  
Further, claim 20 recites “in which the setting comprises, for each contingent bid of the one or more contingent bids, raising the second purchase price from an initial value...”  First, there is insufficient antecedent basis for “the setting.”  This limitation is unclear because it appears the fifth user interface element is performing the setting of the second purchase price even though the user interface element merely displays the price.
The Examiner recommends reviewing claim 20 as a whole to clarify what method is actually being performed by this claim.
For purposes of examination, the Examiner is interpreting claim 20 as reciting a method of presenting specific user interface elements and is assigning little patentable weight to the above-described elements of the fifth interface element that appear to be outside the scope of presenting the interface elements.  As a result, the Examiner is interpreting the fifth interface element as reciting “a fifth interface element displaying a second purchase price at which an offer to purchase the lot is to be automatically triggered for provision on behalf of an identified buyer to the seller contingent on the first purchase price decreasing to the second purchase price”.  
Claims 21-23 inherit the deficiencies of claim 20.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 16, and 20 recite methods and a system for managing an online auction.  With respect to claim 1, claim elements automatically decreasing a first purchase price, setting a second purchase price, and performing processing to electronically communicate an offer to purchase the lot, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 16 and 20 recite similar limitations.
Further, with respect to claim 20, claim elements presenting a graphical user interface to a user comprising an element presenting a first purchase price, an element for the user to submit an offer to purchase the lot, an element for the user to initiate submission of a bid, an element for a user to specify the price of a contingent bid, and an element displaying a second purchase price as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  
The judicial exception is not integrated into a practical application.  Claims 1, 16, and 20 each recite receiving data, which is considered to be extra-solution activity.  Further, claim 1 recites an auction server and claim 16 recites a memory and a processor at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 16, and 20 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites an auction server and claim 16 recites a memory and a processor at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 16, and 20 are not patent eligible.  
Claims 2-8, 10-15, 17-20, and 21-23 depend from claims 1, 16, and 20.  Claims 2 and 17 are directed to notifying the seller, making the offer available for acceptance by the seller, and freezing the automatic decreasing of the first purchase price and are further directed to the abstract idea.  Claim 3 is directed to receiving a rejection of the offer from the seller and unfreezing the automatic decreasing of the first purchase price and is further directed to the abstract idea.  Claims 4 and 18 are directed to automatically triggering provision of the offer to purchase the lot and making the offer to purchase the lot available for acceptance by the seller and are further directed to the abstract idea.  Claim 5 is directed to decreasing the first purchase price according to a function based on time and is further directed to the abstract idea.  Claim 6 is directed to decreasing the first purchase price at a frequency and wherein the first purchase price is displayed in a graphical web interface and is further directed to the abstract idea.  Claim 7 is directed to the second purchase price increasing over time and raising the second purchase price and is further directed to the abstract idea.  Claim 8 is directed to notifying a buyer that the buyer has been outbid and is further directed to the abstract idea.  Claim 10 is directed to ending the online auction and is further directed to the abstract idea.  Claims 11 and 19 are directed to the types of buyers and to keeping the prices secret from the seller and the other buyers and to displaying the second purchase price to a buyer when that buyer has been outbid and are further directed to the abstract idea.  Claim 12 is directed to displaying the second purchase price using different colors and is further directed to the abstract idea.  Claim 13 is directed to displaying the second purchase price to a buyer and is further directed to the abstract idea.  Claim 14 is directed to assessing a penalty fee to the seller and is further directed to the abstract idea.  Claim 15 is directed to the auction expiring and to presenting an offer for the buyer to purchase the lot and is further directed to the abstract idea.  Claim 21 is directed to freezing the automatic decreasing of the first purchase price and is further directed to the abstract idea.  Claim 22 is directed to an element that may be selected by a user to submit a bid and is further directed to the abstract idea.  Claim 23 is directed to decreasing the first purchase price according to a function based on time and wherein the first purchase price is decreased at a frequency and is further directed to the abstract idea.
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0156438 A1 to Beavers (hereinafter “Beavers”).
Claim 20:  Beavers discloses “an online Dutch auction where sellers can optimize the auction’s pricing algorithm and related parameters to suit their needs and market condition.  Using the pricing algorithm, the invention creates BidBlocks for each price point, and places them in a tabular format or calendar where appropriate to simplify bidding.”  (See Beavers, at least Abstract).  Beavers further discloses:
presenting a graphical user interface (GUI) to a user, the GUI comprising an online auction web interface through which prospective buyers interact with a listing web server, the online auction web interface presenting an online auction that comprises a listing placed and drafted by a seller of a lot for purchase (See Beavers, at least FIG. 3 and associated text, interface for Dutch Auction for a particular item including description of item for sale, bids, auction information; para. [0013], internet server and databases; users will use an internet browser on various interface devices to interact with the internet server; para. [0016], seller posts information describing an item that includes a title and physical description) , the online auction web interface comprising:
a first interface element presenting a first purchase price at which prospective buyers of the lot can submit an immediately-effective offer to purchase the lot, wherein the first purchase price automatically decreases during a time when the online auction remains active, and, based on the first purchase price automatically decreasing, presenting the first interface element as part of presenting the GUI updates the first interface element as the first purchase automatically decreases to reflect the automatically-decreasing first purchase price (See Beavers, at least FIG. 3 and associated text, starting price is $10, current price is $9.25, and floor price is $5.00, i.e., the price is decreasing; para. [0016], seller determines Dutch auction parameters;  para. [0019], seller chooses a starting price; para. [0021], seller chooses a floor price; para. [0024], seller chooses price reduction method to use to reduce the price; para. [0047], bidders will always have the option to “Buy it Now” at the current price point) ;
a user-interactive second interface element, the second interface element configured for selection by the user to submit an immediately-effective offer to purchase the lot (See Beavers, at least FIG. 3 and associated text, item 30 contains a “Buy it Now!” link that user can click to purchase the item at the current price; para. [0047], bidders will always have the option to “Buy it Now” at the current price point);
a user-interactive third interface element, the third interface element configured for selection by the user to initiate submission of a contingent bid having a contingent price, lower than the first purchase price (See Beavers, at least FIG. 3 and associated text, item 39 contains the price points that a bidder can bid on; para. [0047], bidders can bid on their desired price point by clicking on the appropriate “Bid!” link in the respective BidBlock; bids are stored in a database bid table);
a user-interactive fourth interface element, the fourth interface element comprising an input interface to specify the contingent price of the contingent bid (See Beavers, at least FIG. 3 and associated text, item 39 contains the price points that a bidder can bid on; para. [0047], bidders can bid on their desired price point by clicking on the appropriate “Bid!” link in the respective BidBlock; bids are stored in a database bid table); and
a fifth interface element displaying a second purchase price at which an offer to purchase the lot is to be automatically triggered for provision on behalf of an identified buyer to the seller contingent on the first purchase price decreasing to the second purchase price, wherein one or more contingent bids submitted by a respective one or more prospective buyers of the lot are received, each contingent bid of the one or more contingent bids indicating a respective contingent purchase price lower than the first purchase price, and the second purchase price is set based on receiving the one or more contingent bids, in which the setting comprises, for each contingent bid of the one or more contingent bids, raising the second purchase price from an initial value, which is lower than the contingent price of the contingent bid, to the contingent price of the contingent bid, such that the setting necessarily increases the second purchase price with receipt of each contingent bid of the received one or more contingent bids, and in real-time as each such contingent bid is received, and the fifth interface element updates the displayed second purchase price in real-time accordingly (See Beavers, at least FIG. 3 and associated text, item 39 contains BidBlock that matches the current price, i.e. $9.25; para. [0075], program will find all bids where the bid execution time has been reached, i.e., when the downward going purchase price reaches the matching BidBlock; if the quantity desired is available, the sale is processed).
Claim 21:  Beavers further discloses wherein selection of the second interface element to submit the immediately-effective offer to purchase the lot at least temporarily freezes the automatic decreasing of the first purchase price pending further processing of the submitted immediately-effective offer to purchase the lot at the first purchase price (See Beavers, at least para. [0047], bidders will always have the option to “Buy It Now” at the current price point; para. [0020], seller can optionally reject sales which are temporarily struck to give the seller to factor in other considerations besides price before accepting the bid; para. [0043], sellers can freeze the auction after a sale is struck so that if the sale is not fully consummated by a certain time, the auction may be resumed ).
Claim 22:  Beavers further discloses wherein the online auction web interface further comprises:
a user-interactive sixth interface element, the sixth interface element being configured for selection by the user to submit to the listing web server the contingent bid, comprising the contingent price, for acceptance if the contingent price of the contingent bid exceeds the second purchase price (See Beavers, at least FIG. 3 and associated text, item 39 contains the price points that a bidder can bid on; para. [0047], bidders can bid on their desired price point by clicking on the appropriate “Bid!” link in the respective BidBlock; after selecting the desired price point, bidders are directed to a confirmation screen to confirm their bid).
Claim 23:  Beavers further discloses wherein the first purchase price decreases according to a pre-established function based at least in part on passage of time and at a frequency of at least once per second (See Beavers, at least para. [0024], linear price reduction that reduces price a set amount at a set time interval; time interval might be seconds, minutes, hours, etc.), and presenting the first interface element updates the first interface element at the frequency or faster to thereby reflect each such decrease in the first purchase price (See Beavers, at least FIG. 3 and associated text, item 32 shows the current price and the time remaining to the next price drop). 



	Novelty/Nonobviousness
Claims 1-8 and 10-19 are allowable over the prior art of record; however
claims 1-8 and 10-19 are rejected under 35 USC 112(b) and 35 USC 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2004/0215550 A1 to Priest et al. is directed to a method of determining a bidding strategy for the simultaneous purchase of at least one individual service component from one or more forward auctions and the provision of a composite service requested by a reverse auction.

US 2003/0050861 A1 to Martin et al. is directed to a system and method for conducting a forward auction and a reverse auction by conducting a first auction in one direction and determining a winning bidder and then conducting a second auction in the other direction based on information related to the winning bid of the first auction.

US 2003/0041007 A1 to Grey et al. is directed to a system and method for conducting a two-sided auction by defining a plurality of transformation functions to transform the bids based on the bid from the buyer or seller.  

“Name Your Price—Online Auctions and Reference Prices,” by Kashef A. Majid, Andrew Bryant, and Pradeep A. Rau, Journal of Product and Brand Management, 23/6 (2014), pp. 420-428, is directed to the effect of varying price points on potential bidders in online auctions.

“A Long Way Coming: Designing Centralized Markets with Privately Informed Buyers and Sellers,” by Simon Loertscher, Leslie M. Marx, and Tom Wilkening, Journal of Economic Literature, 2015, 53(4), 857-897, is directed to centralized two-sided market mechanisms in which sellers and buyers have private information particularly relating to spectrum auctions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684